Citation Nr: 1038444	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-29 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head/neck 
injury, claimed as nerve damage to C5-6 with recurring paralysis, 
pain, numbness, loss of strength and feeling in the arms and 
hands and some loss of coordination, to include degenerative 
changes in the cervical spine with predominant findings at C5-6 
and C6-7. 




ATTORNEY FOR THE BOARD

K. Conner, Counsel







INTRODUCTION

The appellant served on active duty from June 1974 to June 1977.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In a March 2009 decision, the Board denied service connection for 
residuals of a head injury; nerve damage to C5-6 of the cervical 
spine with radiation to the upper extremities; drug use; and 
residuals of a left ankle fracture.  

The appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the matter 
was pending before the Court, in April 2010, the appellant's 
then-attorney, Deanne L. Bonner, Esq., and a representative of 
VA's Office of General Counsel filed a joint motion for partial 
remand.  In an April 2010 order, the Court granted the motion, 
vacated the portion of the Board's March 2009 decision denying 
service connection for residuals of a head injury and a cervical 
spine disability and remanded those issues to the Board for 
compliance with the instructions in the April 2010 joint motion.  
The appeal as to the remaining portion of the Board's decision 
was dismissed.  

In the April 2010 joint motion, the parties agreed that based on 
the evidence of record and the appellant's contentions, the Board 
should reframe the issue on appeal "to better describe 
Appellant's claim" as follows:  "entitlement to residuals of a 
head/neck injury claimed as nerve damage to C5-6 with recurring 
paralysis, pain, numbness, loss of strength and feeling in the 
arms and hands and some loss of coordination, to include 
degenerative changes in the cervical spine with predominant 
findings at C5-6 and C6-7."  Joint Motion at page 2.   In 
conformance with the parties' request, the Board has 
recharacterized the issue on appeal as set forth on the cover 
page of this decision.  For the sake of legal accuracy, however, 
the Board has added "service connection" to the issue on 
appeal, a phrase presumably omitted by the parties in error.  

The Board notes that the appellant was previously represented in 
this appeal by the National Veterans Legal Services Program.  
This organization revoked its Power of Attorney in November 2007.  
As set forth above, the appellant was then represented at the 
Court by Deanne L. Bonner, Esq.  Following a June 2010 order 
granting Ms. Bonner's application for EAJA fees pursuant to 28 
U.S.C.A. § 2412(d) in the amount of $4,240.30, she did not 
continue her representation of the appellant in his claim before 
VA.  

The appellant is now unrepresented.  A review of the record 
indicates that he was previously provided with a listing of 
recognized veterans service organizations and instructions for 
appointing one of these organizations as his representative.  To 
date, he has not appointed a new representative.  


FINDINGS OF FACT

1.  The appellant did not sustain a head/neck injury during 
active service.  

2.  A chronic head/neck disability was not present during active 
service or for many years thereafter.  

2.  The record on appeal contains no indication that any current 
head/neck disability, including claimed nerve damage to C5-6 with 
recurring paralysis, pain, numbness, loss of strength and feeling 
in the arms and hands and some loss of coordination, to include 
degenerative changes in the cervical spine with predominant 
findings at C5-6 and C6-7, is causally related to the appellant's 
active service or any incident therein.  


CONCLUSION OF LAW

A head/neck disability, including claimed nerve damage to C5-6 
with recurring paralysis, pain, numbness, loss of strength and 
feeling in the arms and hands and some loss of coordination, to 
include degenerative changes in the cervical spine with 
predominant findings at C5-6 and C6-7, was not incurred in active 
service, nor may any such disability be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In an December 2006 
letter issued prior to the initial decision on the claim, VA 
notified the appellant of the information and evidence needed to 
substantiate and complete his claims, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  The letter included the additional 
notification requirements imposed by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's 
complete service treatment records are on file, as are all 
available post-service clinical records specifically identified 
by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2010).  

Here, the Board notes that the appellant has claimed that in 
1975, while stationed in Germany, he was treated by a "field 
medic" after he sustained a head/neck injury when the armored 
personnel carrier in which he was riding struck a hole causing 
him to smash his head against the roof of the vehicle.  He claims 
that the medic diagnosed him as having "damage to the C5-6 
nerves."  As set forth below, the Board does not find the 
appellant's allegations to be credible.  The Board therefore 
finds that any efforts to obtain records of this claimed 
treatment are not necessary.  38 C.F.R. § 3.159 (c)(2) (2010) (VA 
is not obligated to expend resources obtaining service records if 
it is concluded that the records sought do not exist).  

The Board also finds that obtaining the appellant's service 
personnel records is not necessary.  VA's duty to assist extends 
only to relevant records.  The appellant's attorney argued in a 
brief before the Court that the appellant's service personnel 
records should have been obtained by VA as they might contain 
more information regarding the appellant's service in Germany.  
That the appellant served in Germany, however, is not at issue.  
Although his personnel records may indeed contain administrative 
or personnel information regarding the appellant's service in 
Germany, service medical records are separately filed and have 
already been requested in their entirety.  There is no indication 
that service personnel records are relevant to this appeal.  See 
McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that 
Congress has explicitly defined VA's duty to assist in terms of 
relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 
(Fed.Cir.2010) (holding that "there must be specific reason to 
believe these records may give rise to pertinent information to 
conclude that they are relevant.").  

Although the appellant has not been afforded a VA medical 
examination in connection with the claims adjudicated in this 
decision, the Board concludes that one is not necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  
An examination or opinion is necessary if the evidence of record 
(A) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and (B) establishes that the veteran suffered an event, injury or 
disease in service; or has a presumptive disease or symptoms of 
such a disease manifesting during an applicable presumptive 
period; and (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service; but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in determining 
whether a VA medical examination must be provided).

In this case, as set forth below, the most probative evidence 
establishes that the appellant did not suffer an event, injury or 
disease in service, as he now claims.  The Board finds that his 
statements regarding an in-service head/neck injury are not 
credible, nor are his statements that he was diagnosed as having 
"damage to the C5-6 nerves" during service.  Even assuming for 
the sake of argument that the appellant did sustain a head/neck 
injury during service, the Board finds that the record on appeal 
contains no indication whatsoever that any current head/neck 
disability may be associated with the claimed in-service injury.  
As set forth in more detail below, the record on appeal contains 
no credible evidence of continuity of symptomatology since 
service.  Moreover, the objective medical evidence dates the 
onset of the appellant's cervical spine complaints to a post-
service automobile accident.  Again, the record on appeal 
contains no credible indication whatsoever that any current 
head/neck disability may be associated with the appellant's 
active service.  Given these facts, the Board finds that an 
examination is not necessary.  See Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); see also McLendon, 20 Vet. App. at 83.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issues now being decided.  The Board 
further notes that the March 2009 joint motion for remand 
identified no fault in VA's compliance with its VCAA notification 
or development actions or with the Board's reasons and bases for 
its findings in this regard.

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties, and that such a practice hinders the 
decision-making process and raises the undesirable specter of 
piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  The Board is 
therefore confident that if there were any substantive comments 
concerning the VA's VCAA obligations, such would have surfaced in 
the joint motion so that any deficiencies could be corrected 
without further delay to the appellant.


Background

The appellant's service treatment records are entirely negative 
for any reference to a head or neck injury.  The appellant was 
seen on several occasions during his period of active duty with 
various complaints.  On none of these occasions, however, did he 
report complaints pertaining to the cervical spine or upper 
extremities, including neck pain, muscle stiffness, loss of 
strength, numbness or weakness.  Indeed, at the appellant's April 
1977 military separation medical examination, his head, neck, and 
upper extremities were determined to be normal.  Musculoskeletal 
and neurologic evaluations were also normal.  Moreover, in 
connection with his separation examination, the appellant 
completed a report of medical history on which he specifically 
denied having or ever having had a head injury.  He also denied 
all orthopedic and neurologic history, including painful joints, 
broken bones, bone or joint deformities, recurrent pack pain, and 
paralysis.  

In October 2006, nearly thirty years after his separation from 
active service, the appellant submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities which he contended were incurred in service, 
including residuals of a head and neck injury.  In pertinent 
part, the appellant claimed that in 1975, while stationed in 
Germany, an armored personnel carrier in which he was riding went 
over a hole, causing him to "smash" his head on the roof.  He 
claimed that he was treated by a field medic who advised him that 
he would experience "muscle stiffness and signs of distal motor 
weakness."  The appellant claimed that as a result of that 
incident he now had "some reoccurring paralysis-some pain and 
numbness, loss of strength and feeling, arms and hands, some loss 
of coordination, damage to C5 and C6 nerves."  

In connection with the appellant's claim, the RO received private 
clinical records dated from June 2003 to September 2008.  In 
pertinent part, these records show that during a June 2003 annual 
physical, the appellant had no complaints pertaining to his 
cervical spine or upper extremities.  Neurological evaluation 
showed no dizziness, headaches, paresthesias or weakness.  
Musculoskeletal evaluation was also normal.  In January and March 
2004, the appellant's complaints included low back pain.  He had 
no complaints pertaining to his cervical spine.  Neurological 
examination was again negative for headaches, paresthesias, and 
weakness.  In April 2004, the appellant reported constant pain in 
the upper cervical spine.  He reported that the pain did not 
radiate.  The examiner noted that this was an acute episode with 
no prior history.  The appellant explained that the event which 
had precipitated his cervical spine pain was a motor vehicle 
accident in which the vehicle was struck on the driver's side.  

In a May 2007 rating decision, the RO denied the claim, noting 
that the appellant's service treatment records were negative for 
any indication of an in-service injury and post-service medical 
records dated onset of the appellant's symptoms to a post-service 
motor vehicle accident.  

The appellant appealed the RO's determination.  In his September 
2007 substantive appeal, the appellant claimed that his private 
physician "may be calling the A.P.C. a car."  In a January 2008 
statement, the appellant further claimed that after he hit his 
head on the roof of an APC during service, he was treated by a 
medic who advised him that he had "damage to the C5-6 nerves."  
The appellant reported that he had symptoms such as recurring 
paralysis, pain, numbness, as well as loss of strength, 
sensation, and coordination.

The appellant thereafter submitted X-ray studies performed in 
September 2008 showing degenerative changes in his cervical spine 
with predominant findings at C5-6 and C6-7.


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Service connection for certain chronic diseases, including 
arthritis or an organic disease of the nervous system, may be 
also be established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2010).  In such cases, the disease is presumed under 
the law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2010).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for residuals of a 
head/neck injury.  He contends that in 1975, he was riding in an 
armored personnel carrier which hit a hole, causing him to smash 
his head against the roof of the vehicle.  He claims that he was 
treated immediately following the injury and diagnosed as having 
"damage to the C5-6 nerves."  He states that he now suffers 
from numerous symptoms as a result of the injury, including as 
recurring paralysis, pain, numbness, as well as loss of strength 
and feeling in the arms and hands.  

Although the appellant is certainly capable of providing 
competent statements regarding an in-service head/neck injury, 
the Board does not find his statements to be credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency, a legal 
concept determining whether testimony may be heard and 
considered, and credibility, a factual determination going to the 
probative value of the evidence to be made after the evidence has 
been admitted).  

As set forth above, the appellant's service treatment records 
document no such injury, nor do they document any residual 
symptomatology or disability, including "damage to the C5-6 
nerves."  In fact, the service treatment records show that the 
appellant was seen on numerous occasions in 1975 and 1976, 
including with orthopedic complaints, yet on none of these 
occasions did the appellant ever mention any head/neck injury or 
residual symptomatology.  

The Board also observes that at the appellant's April 1977 
military separation medical examination, his head, neck, and 
upper extremities were examined and found to be normal.  
Musculoskeletal and neurologic evaluations were also normal.  
Moreover, in connection with his separation examination, the 
appellant completed a report of medical history on which he 
specifically denied having or ever having had a head injury.  He 
also denied all orthopedic and neurologic history, including 
painful joints, broken bones, bone or joint deformities, 
recurrent pack pain, and paralysis.  

Quite simply, the contemporaneous records contradict the 
appellant's current contentions, made in the context of a claim 
for monetary benefits, of an in-service head/neck injury with 
residuals, including nerve damage.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (holding that the contemporaneous evidence has 
greater probative value than history as reported by a veteran).  
Again, the appellant's service treatment contain no reference to 
an in-service head/neck injury or symptoms despite the fact that 
he was seen on several occasions in connection with other 
complaints, including orthopedic complaints.  The Board finds it 
inconsistent that the appellant would fail to mention other 
orthopedic or neurologic injuries or symptomatology he 
purportedly was experiencing at the time.  Moreover, at his 
separation examination, he specifically denied having or ever 
having had a head injury and examination was entirely normal, 
with no indication of residual disability, including nerve 
damage.  

For these reasons, the Board finds that the most probative 
evidence shows that the appellant did not sustain a head/neck 
injury during his period of active duty nor was a residual 
disability manifested therein, including nerve damage.  

Moreover, even assuming arguendo that the appellant did sustain a 
head/neck injury during service, the Board finds that there is 
still no basis on which to award service connection.  As set 
forth above, that an injury or disease occurred during service is 
not enough.  Rather, there must be chronic disability resulting 
from that injury or disease.  In this case, as explained above, 
the appellant's service treatment records establish that a 
chronic disability was not present at service separation and the 
record on appeal otherwise contains no indication of a causal 
connection between the appellant's current cervical spine 
disability and his active service.  

In that regard, the Board notes that the post-service record on 
appeal is conspicuously silent for any mention of an in-service 
head/neck injury or residual symptoms for literally decades after 
service discharge.  Indeed, the first notation of cervical spine 
symptoms is in April 2004, approximately twenty-seven years after 
service separation.  At that time, the appellant made no mention 
of an in-service injury.  Rather, he specifically denied prior 
history, dating his symptoms to an apparently recent motor 
vehicle accident.  The Board further notes that prior physical 
examinations conducted in 2003 and 2004 specifically showed no 
pertinent abnormalities.  

Here, the Board notes that in connection with his appeal, the 
appellant has claimed that his private physician was actually 
referring to the armored personnel carrier accident in the April 
2004 clinical record, rather than a recent automobile accident.  
The appellant's contentions in this regard, however, are wholly 
lacking in credibility as the April 2004 clinical record 
specifically notes that the accident was caused when the vehicle 
in which the appellant was riding was "struck on the driver's 
side."  The details of this recent automobile accident obviously 
bear little relation to the alleged armored personnel carrier 
accident which was purportedly caused when the vehicle hit a 
hole.  There is no other probative evidence of record linking the 
appellant's current cervical spine disability to his active 
service.  

In summary, the Board finds that lacking any credible evidence of 
a head/neck injury or disability in service, any competent or 
credible evidence of a head/neck disability or symptomatology for 
many years thereafter, or of a link between the appellant's 
current cervical spine disability and his active service or any 
incident therein, including a claimed head/neck injury, service 
connection for residuals of a head/neck injury, claimed as nerve 
damage to C5-6 with recurring paralysis, pain, numbness, loss of 
strength and feeling in the arms and hands and some loss of 
coordination, to include degenerative changes in the cervical 
spine with predominant findings at C5-6 and C6-7, is not 
warranted.  For the reasons discussed above, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of a head/neck 
injury, claimed as nerve damage to C5-6 with recurring paralysis, 
pain, numbness, loss of strength and feeling in the arms and 
hands and some loss of coordination, to include degenerative 
changes in the cervical spine with predominant findings at C5-6 
and C6-7, is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


